Title: To Thomas Jefferson from André Limozin, 25 July 1788
From: Limozin, André
To: Jefferson, Thomas


          
            
              Most Honored
              Sir
            
            Havre de Grace 25th July 1788.
          
          I had the honor of writing to your Excellency the 20th instant. Captn. Koen is arrived from Amstl. with your China &c. That Master being chiefly loaded with East India Goods fitt for the Guinea trade which must be transboarded on Guinea Ships without being landed, being prohibited, the Custom house officers have kept a Steady Watch on that ship, therefore being no possibility to comply with your wish I have applyd to the Comptroller and have desired the leave that your articles might be forwarded to you plumbed, with acquit a Caution, and that the duties should be payd at Paris; in consequence of my application he hath written yesterday on that purpose to the farmers Generals and he doth not doubt in the least manner that my demand will be granted. I shall inform your Excellency of the issue thereof.
          I have the honor to be with the highest regard Your Excellency’s Most obedt. & very humble Servant,
          
            
              Andre Limozin
            
          
        